Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 3 Feb 2022.
Claims 1-3, 7, 11-13, and 17 were amended.
Claims 1-20 are currently pending and have been examined.

	
Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 3 Feb 2022 have been fully considered but they are not persuasive. Applicant first asserts that “it is not conventional to arrange a server and courier terminal for triggering the display of a graphical user interface comprising first to fifth areas, which include different information related to a specific delivery place,” because “the display of information on a given terminal is typically triggered via a user input on the terminal, rather than by a separate server.” Applicant’s remarks, pp. 9-10. Applicant’s arguments are not persuasive. In asserting that the display information is “typically” triggered via a user input, Applicant offers no evidence. Attorney argument is not evidence unless it is an admission. MPEP 2145(I). Here, because Applicant asserts the state of the technology without providing evidence, and because argument is not evidence, Applicant’s arguments are not persuasive. 
Additionally, there is no indication that the triggering coming from the server results in an unconventional arrangement of parts. The server is still arranged such that it is in network communication with the courier device. There is no showing made that the triggering results in the arrangement of the server and other elements within the system is impacted thereby. Moreover, Applicant’s claim language recites “in response to receiving a trigger from the server, generating a graphical user interface configured to show the first information.” The broadest reasonable interpretation of this language is that the information is shown via the device responsive to receiving the information from the server, and it does not exclude that the server was prompted to send the information by a user input on the device. Therefore, Applicant’s arguments are not persuasive.
Applicant next asserts that the claimed features “provide additional details regarding a particular arrangement of information within a graphical user interface improving the ability of a courier to read and input relevant information.” Applicant’s remarks, p. 10. This is not persuasive. The claimed invention discloses arranging information on a display in a way that helps couriers determine where to deliver an item. This is directly analogous to the claims found ineligible in Trading Technologies. Specifically, courts have indicated that “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly” is insufficient to show an improvement in computer functionality. MPEP 2106.05(a)(I), citing Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, even if Applicant’s claimed invention “provides a simplified and more usable interface compared to prior implementations, and aids the courier in successfully delivering an item to the specific delivery place at the delivery address,” it is an improvement to the abstract idea and not an improvement to the functioning of a computer or a technology, because it constitutes merely arranging information on a graphical user interface that assists the courier in delivering the package. Applicant’s remarks, p. 11. For at least these reasons, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Mishra discloses in col. 9, ll. 7-13 and 31-36 that the address is a delivery location and that delivery location information may include an indication that the structure is a multi-residence unit or apartment building. This discloses identifying one of a plurality of customers associated with a delivery address and a specific delivery place information specified. Therefore, Applicant’s arguments are not persuasive. The rejection has been updated as necessary to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-10 recite a method, and claims 11-20 recite an apparatus. These are statutory categories. 
Step 2A, prong 1: The independent claims recite identifying first information on a delivery address; identifying second information identifying one of a plurality of customers associated with the delivery address and specific delivery place information specified by the one of the plurality of customers; receiving a plurality of images selected from a set of images previously acquired during completion of one or more previous deliveries corresponding to the delivery address and the one of the plurality of customers identified by the second information, the plurality of images being automatically selected based on customer feedback information regarding the one or more previous deliveries, the customer feedback information provided by the one of the plurality of customers identified by the second information; identifying third information regarding the plurality of images related to a delivery; and in response to receiving a trigger, showing the first information, the second information, and the third information, wherein a first image of the plurality of images related to the delivery is displayed without scrolling images, the first image having a higher priority than a second image of the plurality of images based on the customer feedback information; showing fourth information and fifth information, wherein the fourth information comprises prompt for a courier to input actual delivery place information by selecting from a menu showing a plurality of delivery place options for the delivery address, wherein the plurality of delivery place options shown on the menu comprises the specific delivery place information specified by the one of the plurality of customers from the second information, wherein the fifth information comprises prompt for the courier to attach an image corresponding to the actual delivery place information of the fourth information; (i) showing the actual delivery place information of the fourth information adjacent to the specific delivery place information specified by the one of the plurality of customers from the second information, and (ii) showing the user interface for the courier to attach the image from the fifth information adjacent to the actual delivery place information of the fourth information. Collecting, analyzing, and displaying information to facilitate a delivery is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claim 1, the additional elements are a courier terminal, a display, a processor, a server, and a user interface. In claim 11 the additional elements are a transceiver, a server, a display, a controller, and a user interface. These elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the independent claims to recite that the images are presented in a particular order and that the prompts are displayed via user interface. This is an improvement to the abstract idea of presenting images to facilitate delivery. It is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). Additionally, arranging transactional information on a graphical user interface in a manner that assists users in processing information more quickly as been found by the courts to be insufficient to show an improvement in computer functionality. MPEP 2106.05(a)(II), citing Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, Applicant’s claims recite selecting images based on user feedback, which is an improvement to the abstract idea, and then presenting those images in a manner that assists couriers in understanding a specific location at which to make the delivery. Because Applicant’s claims recite an improvement to the abstract idea and a concept found by the courts to be insufficient to show an improvement in computer technology, the claims do not recite a practical application of the abstract idea. 
Applicant has also amended the claims to recite that the courier is prompted to attach a photo of the actual delivery location. Applicant’s originally filed specification discloses that photos from prior deliveries may be the photos selected for display to couriers for later deliveries as in [0035]. Therefore, this step constitutes mere data gathering, which courts have found to be insignificant extra-solution activity. MPEP 2106.05(g). 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. The data gathering of capturing a picture via a mobile device and sending it over a network is directly analogous to the claims found to be well-understood, routine, and conventional in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016). See MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claims 2-4, 7, 10, 12-14, 17, and 20 recite identifying, storing, and displaying additional information on the display. Claims 5-6, 8-9, 15-16, and 18-19 recite rules for capturing, storing, and selecting the image to be displayed. All of these steps are at least one of additional commercial interactions or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: The dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,203,211 to Mishra et. al. (“Mishra”) in view of U.S. Patent Publication No. 2019/0161190 to Gil et. al. (“Gil”) in view of U.S. Patent Publication No. 2020/0233898 to Barzelay et. al. (“Barzelay”) and in view of U.S. Patent Publication No. 2020/0380467 to Chen (“Chen”).
Claim 1 
Mishra discloses the following elements:
A method of providing information at a courier terminal, the courier terminal comprising a display and a processor configured to cause information to be displayed on the display, the method comprising: (col. 7, ll. 10-13 system and method for inclusion of route data including route images in a route book data set)
identifying first information on a delivery address; (col. 19, ll. 34-60 route data is presented to carrier via mobile device; col. 5, ll. 25-29 item is carried by carrier to delivery location such as a delivery address)
identifying second information identifying one of a plurality of customers associated with the delivery address and specific delivery place information specified by the one of the plurality of customers; (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions; col. 9, ll. 7-13 and 31-36 address is a delivery location; delivery location information may include an indication that the structure is a multi-residence unit or apartment building – this discloses identifying one of a plurality of customers associated with a delivery address and a specific delivery place information specified)
receiving a plurality of images selected from a set of images stored at a server previously acquired during completion of one or more previous deliveries corresponding to the delivery address and the one of the plurality of customers identified by the second information, the plurality of images being automatically selected by the server based on  (col. 18, l. 67 – col. 19, l. 4 images associated with delivery route are provided to carrier’s mobile device; col. 10, ll. 47-63 route images are automatically collected and updated on a regular basis and updated images provided for new deliveries; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
identifying third information regarding the plurality of images related to a delivery; (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area, a first emphasis element (security), and a second emphasis element (door) – see also fig. 9)
and in response to receiving a trigger from the server, generating a graphical user interface configured to show the first information in a first area of a display, the second information in a second area of the display, and the third information in a third area of the display, wherein a first image of the plurality of images related to the delivery is displayed within the third area of the display without scrolling images on the display, (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area (first information), a first emphasis element (security – information on the customer), and a second emphasis element (door – image including delivery location information) – see also fig. 9 showing all elements on a single screen; col. 5, l. 66 – col. 6, l. 18 and col. 20, ll. 56-60 delivery management system is implemented on a server including providing information regarding deliveries by carriers)
the first image having a higher priority than a second image of the plurality of images based on the ; (col. 17, ll. 9-19 carrier feedback may be included with new route images; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
 


Mishra also discloses that the carrier communication device may be a smart phone, tablet, PDA, etc. in col. 6, ll. 19-25, which necessarily include transceivers as in claim 11. Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point ([0486]), and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. Gil also discloses that the carrier computing entity may be functionally similar to the user computing entity ([0310]), and that the user computing entity communications elements may include a transceiver, e.g. a radio ([0282]). It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] and [0049] also disclose that a user can scroll through an image carousel to see other images. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback, presenting the highest ranked photo first, and then allowing a user to scroll to lower ranked photos. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Mishra also discloses that images may be collected when the recording devices are activated by the carrier and/or at relevant times (col. 9, l. 53 – col. 10, l. 67; col. 19, ll. 5-16). Mishra also discloses that the system may provide recorded evidence regarding deliveries as in col. 20, ll. 1-5. To the extent that this does not disclose recording actual delivery location information and a photograph of the actual delivery location, Chen discloses displaying a menu to select the actual delivery location and prompt for taking a photo in figs. 35-37 and corresponding paragraphs [0322]-[0324], including that the information is provided on adjacent screens. It would have been obvious to one having ordinary skill in the art to include the prompt for capturing a photo as disclosed by Chen in the image capture trigger from the carrier device as taught by Mishra in view of Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11
Mishra discloses the following elements:
A courier terminal, comprising: (col. 6, ll. 19-25 carrier terminals including smartphones etc.)
a transceiver configured to communicate with a server storing a set of images previously acquired during completion of one or more previous deliveries corresponding to a delivery address; (col. 5, l. 66 – col. 6, l. 18 and col. 20, ll. 56-60 delivery management system is implemented on a server including providing information regarding deliveries by carriers; col. 6, ll. 19-40 carrier terminals including smartphones etc.; server is configured to communicate with carrier terminals; delivery management system causes visual route summary and/or other visual clues are delivered to carrier device)
a display configured to display information, wherein the display comprises a first area, a second area, and a third area; (col. 18, ll. 25-28 user interface may be a graphical user interface; see fig. 9 for different areas of the display)
and a controller configured to: (col. 11, ll. 55-58 route data may be stored on carrier’s mobile device, at a centralized control system, at a remote computing resource and/or may be divided or otherwise distributed across such devices or systems
identify first information on a delivery address; (col. 19, ll. 34-60 route data is presented to carrier via mobile device; col. 5, ll. 25-29 item is carried by carrier to delivery location such as a delivery address)
identify second information identifying one of a plurality of customers associated with the delivery address and specific delivery place information specified by the one of the plurality of customers; (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions; col. 9, ll. 7-13 and 31-36 address is a delivery location; delivery location information may include an indication that the structure is a multi-residence unit or apartment building – this discloses identifying one of a plurality of customers associated with a delivery address and a specific delivery place information specified)
receive a plurality of images selected from a set of images stored at a server previously acquired during completion of one or more previous deliveries corresponding to the delivery address and the one of the plurality of customers identified by the second information, the plurality of images being automatically selected by the server based on information; (col. 18, l. 67 – col. 19, l. 4 images associated with delivery route are provided to carrier’s mobile device; col. 10, ll. 47-63 route images are automatically collected and updated on a regular basis and updated images provided for new deliveries; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
identify third information regarding the plurality of images related to a delivery; (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area, a first emphasis element (security), and a second emphasis element (door) – see also fig. 9)
and in response to receiving a trigger from the server, generating a graphical user interface configured to show the first information in a first area of a display, the second information in a second area of the display, and the third information in a third area of the display, wherein a first image of the plurality of images related to the delivery is displayed within the third area of the display without scrolling images on the display, (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area (first information), a first emphasis element (security – information on the customer), and a second emphasis element (door – image including delivery location information) – see also fig. 9 showing all elements on a single screen; col. 5, l. 66 – col. 6, l. 18 and col. 20, ll. 56-60 delivery management system is implemented on a server including providing information regarding deliveries by carriers)
the first image having a higher priority than a second image of the plurality of images based on the ; (col. 17, ll. 9-19 carrier feedback may be included with new route images; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
, 


Mishra also discloses that the carrier communication device may be a smart phone, tablet, PDA, etc. in col. 6, ll. 19-25, which necessarily include transceivers as in claim 11. Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point ([0486]), and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. Gil also discloses that the carrier computing entity may be functionally similar to the user computing entity ([0310]), and that the user computing entity communications elements may include a transceiver, e.g. a radio ([0282]). It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] and [0049] also disclose that a user can scroll through an image carousel to see other images. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback, presenting the highest ranked photo first, and then allowing a user to scroll to lower ranked photos. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Mishra also discloses that images may be collected when the recording devices are activated by the carrier and/or at relevant times (col. 9, l. 53 – col. 10, l. 67; col. 19, ll. 5-16). Mishra also discloses that the system may provide recorded evidence regarding deliveries as in col. 20, ll. 1-5. To the extent that this does not disclose recording actual delivery location information and a photograph of the actual delivery location, Chen discloses displaying a menu to select the actual delivery location and prompt for taking a photo in figs. 35-37 and corresponding paragraphs [0322]-[0324], including that the information is provided on adjacent screens. It would have been obvious to one having ordinary skill in the art to include the prompt for capturing a photo as disclosed by Chen in the image capture trigger from the carrier device as taught by Mishra in view of Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 4 and 14
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
wherein the third information comprises the priority information regarding at least a portion of the plurality of images, wherein the plurality of images is displayed on the display based on the priority information. (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area, a first emphasis element (security), and a second emphasis element (door) – see also fig. 9; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects)
Claims 5 and 15
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 4 and 14, above. Mishra also discloses: 
wherein the priority information is determined based on at least one of the following: an acquisition time of the plurality of images; (col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects, including changes in newer images from older images; col. 17, ll. 9-19 newly acquired route images may be analyzed for inclusion in the route book data)
and customer-related information corresponding to the plurality of images. (col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include dock entrances, garage doors, structures, stairs, other signs with text or known symbols)
Claims 6 and 16
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 4 and 14, above. Mishra also discloses: 
wherein the priority information is determined based on information on a delivery location corresponding to the plurality of images and . (col. 17, ll. 9-19 carrier feedback may be included with new route images; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point ([0486]), and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] and [0049] also disclose that a user can scroll through an image carousel to see other images. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback, presenting the highest ranked photo first, and then allowing a user to scroll to lower ranked photos. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Claims 7 and 17
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
in response to an input to the fifth area, acquiring an image stored in the terminal or an image photographed by the terminal; (col. 9, ll. 64-67 images may be collected when the recording devices are activated by the carrier; col. 16, ll. 46-52 process can be carried out locally on carrier’s device, including acquiring images from the terminal storage)
and displaying at least a portion of the plurality of images and the acquired image. (col. 17, ll. 28-32 a current image acquired by a carrier device may be compared to stored images of the delivery route; ll. 38-42 these techniques may be used where there is limited network connectivity, which at least strongly suggests that the comparison is done visually by the carrier to determine the carrier’s location; col. 16, ll. 46-52 process can be carried out locally on carrier’s device)
Neither Mishra nor Gil explicitly disclose displaying the fifth information for attaching a photo. However, Chen discloses displaying a prompt for taking a photo in figs. 36 and 37 and corresponding paragraphs [0323] and [0324]. It would have been obvious to one having ordinary skill in the art to include the prompt for capturing a photo as disclosed by Chen in the image capture trigger from the carrier device as taught by Mishra in view of Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8 and 18
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 7 and 17, above. Mishra also discloses: 
transmitting the acquired image to a server, wherein a database for selecting the plurality of images is updated based on the acquired image transmitted to the server. (col. 10, ll. 47-63 route images are automatically collected and updated on a regular basis and updated images provided for new deliveries; col. 7, ll. 35-38 visual information is transmitted and stored by electronic means; col. 21, ll. 24-27 data store may include servers; ll. 36-41 data store includes data for visual route summaries and route images)
Claims 9 and 19
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
wherein an image with positive feedback from a . (col. 17, ll. 1-20 carrier or other individual may provide feedback in the form of comments, corrections, new route images, identifications of more helpful visual clues in route images, etc. – identification of helpful visual clues is positive feedback)
Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point ([0486]), and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] and [0049] also disclose that a user can scroll through an image carousel to see other images. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback, presenting the highest ranked photo first, and then allowing a user to scroll to lower ranked photos. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Claims 10 and 20
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 9 and 11, above. Mishra also discloses: 
identifying sixth information on a delivery-related alert message; (col. 6, ll. 54-56 notifications may be sent to carriers when they are approaching a delivery location)
and displaying the sixth information in a sixth area of the display, wherein the alert message is generated based on customer feedback information. (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions)
To the extent that Mishra does not explicitly disclose an alert with the customer feedback information, Gil discloses receiving a notification from a user regarding an adverse delivery event ([0462]), and routing the notification to one or more mobile devices associated with the delivery personnel and/or the mobile carrier computing entity ([0463]). It would have been obvious to one having ordinary skill in the art to include in the notification system of Mishra the customer feedback based notification as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,203,211 to Mishra et. al. (“Mishra”) in view of U.S. Patent Publication No. 2019/0161190 to Gil et. al. (“Gil”) in view of U.S. Patent Publication No. 2020/0233898 to Barzelay et. al. (“Barzelay”) and further in view of U.S. Patent Publication No. 2018/0121875 to Satyanarayana et. al. (“Satyanarayana”).
Claims 2 and 12
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
and display the sixth information in a fourth area of the display. (fig. 9 an arrow pointing in a direction of travel, which is a fourth information in a fourth area)
identify sixth information on a delivery complete type in a sixth area of the display. (col. 6, l. 62 – col. 7, l. 8 route books typically include customer locations and delivery instructions)
Gil also discloses that instructions may include delivery to a micro-location at a serviceable point ([0465]). To the extent that Mishra in view of Gil may be construed as failing to disclose the above elements, Satyanarayana discloses an instructions on where and how to leave a package at one or more locations associated with the customer ([0073]), including that information in a fourth area (see at least [0084], fig. 3, element 320). It would have been obvious to one having ordinary skill in the art to include in the delivery instructions of Mishra in view of Gil the delivery complete instructions as taught by Satyanarayana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 13
Mishra in view of Gil, Barzelay, and Satyanarayana discloses the elements of claim 2, above. Mishra in view of Gil discloses the elements of claim 11, above. Mishra also discloses that a carrier may provide selections regarding route images and objects therein (col. 11, ll. 43-49). Neither Mishra nor Gil explicitly disclose receiving an input of selecting one of the fourth information displayed in the fourth area and changing the shape of a corresponding icon. However, Satyanarayana discloses: 
receive an input of selecting one of the sixth information displayed in the sixth area; ([0088] delivery associate may select a checkbox indicating a specific delivery location)
and change a shape of an icon corresponding to the information selected in response to the input. ([0088] delivery associate may select a checkbox indicating a specific delivery location, which will indicate the drop off location of the delivery package)
A selection of checkbox 508, 510, or 512 resulting in an indication would necessarily change the shape from an empty box to something other than an empty box. Therefore, Satyanarayana discloses the elements of claims 3 and 13. It would have been obvious to one having ordinary skill in the art to include in the delivery instructions of Mishra in view of Gil the delivery complete instructions as taught by Satyanarayana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20150302495 to Stuckman et. al. (“Stuckman”) discloses an augment reality delivery system which shows a “stored view” and a “live view” toggle with combined specified and actual delivery location information in at least figs. 7 and 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628